JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 349(j). It is
ORDERED AND ADJUDGED that the district court’s order filed May 4, 2007, 2007 WL 1322113, be affirmed. Appellant must file any § 2241 habeas petition in the district in which he is incarcerated. See Chatman-Bey v. Thornburgh, 864 F.2d 804, 811 (D.C.Cir.1988) (en banc). Furthermore, any attack on the validity of appellant’s conviction and sentence must be presented by a motion under 28 U.S.C. § 2255 to the sentencing court, unless the remedy under § 2255 would be “inadequate or ineffective.” 28 U.S.C. § 2255 If 5. The § 2255 remedy is not inadequate or ineffective simply because § 2255 relief has already been denied, or because the appellant has been denied permission to file a second or successive § 2255 motion. See Charles v. Chandler, 180 F.3d 753, 756 (6th Cir.1999) (per curiam) (collecting cases).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.